[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                 FILED
                             No. 08-10252              U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                         Non-Argument Calendar                July 30, 2008
                       ________________________           THOMAS K. KAHN
                                                                CLERK
                  D.C. Docket No. 06-00760-CV-1-CG-C

WILLIAMS GROUP HOME, INC.,

                                                     Plaintiff-Appellant,

                                  versus

ALABAMA DEPARTMENT OF MENTAL
HEALTH & MENTAL RETARDATION, a public agency,
ERANELL MCINTOSH-WILSON, individually,
JERRYLN LONDON, individually,
FORDYCE MITCHEL, individually,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (July 30, 2008)

Before BIRCH, DUBINA and COX, Circuit Judges.

PER CURIAM:
      The district court granted the Defendants' motion for summary judgment

(Doc. 80), and the Plaintiff appeals. The Plaintiff contends that the district court

erred in granting the Defendants summary judgment on the Plaintiff's Due Process

claim, and that the district court erred in granting the Defendants summary

judgment on the Equal Protection claim (Blue Br. at 1).

      The district court held that the Alabama Department of Mental Health and

Mental Retardation, a state agency, was not a "person" subject to suit under 42

U.S.C. §§ 1981 and 1983. The Plaintiff does not challenge this holding on appeal.

Therefore, we address only the Plaintiff’s claims against the Defendants in their

individual capacities.

      Having considered the briefs and relevant parts of the record, we find no

reversible error. We conclude that the Defendants were due summary judgment on

the Due Process claim because, if process was due (which we need not decide),

Alabama law afforded it. And, we conclude that the district court properly granted

summary judgment on the Equal Protection claim because there was no showing

that facilities treated differently were similarly situated.

      AFFIRMED.




                                            2